Title: From Thomas Jefferson to James Ewell, 1 March 1808
From: Jefferson, Thomas
To: Ewell, James


                  
                     Sir 
                     
                     Washington March. 1. 08.
                  
                  I return you my thanks for the copy of the Medical Companion you have been so kind as to send me, and must particularly express my sense of the favorable sentiments expressed towards me in the beginning of the work; especially too where it recalls to my recollection the memory of your respectable father, who was the friend & companion of my youth, and for whom I retained through life an affectionate attachment. the plan of your work is certainly excellent, and it’s execution, as far as I am a judge, worthy of the plan. it brings within a moderate compass whatever is useful, levels it to ordinary comprehension, and as a Manual will be a valuable possession to every family. I pray you to accept my salutations & assurances of esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               